Name: Commission Regulation (EEC) No 1798/88 of 27 June 1988 opening a standing invitation to tender for the export of 50 000 tonnes of bread-making wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/ 12 Official Journal of the European Communities 28 . 6 . 88 COMMISSION REGULATION (EEC) No 1798/88 of 27 June 1988 opening a standing invitation to tender for the export of 50 000 tonnes of bread ­ making wheat held by the French intervention agency 2. The regions in which the 50 000 tonnes of bread ­ making wheat are stored are listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the second month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 43 of Commission Regulation (EEC) No 3183/80 (6). THE COMMISSION OF THE EUROPEAN . COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7(5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas it is appropriate, in the present market situation , to open a tender for the export of 50 000 tonnes of bread-making wheat held by the French intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . By way of derogation from Article 7.(1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 29 June 1988 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 13 July 1988 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the French inter ­ vention agency.HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stand ­ ing invitation to tender for the export of 50 000 tonnes of bread-making wheat held by it. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto . Article 2 1 . The invitation to tender shall cover a maximum of 50 000 tonnes of bread-making wheat to be exported to Morocco. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29 . 4. 1988 , p. 7. 0 OJ No L 139, 24. 5 . 1986, p. 36. (&lt;) OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5 . (6) OJ No L 338 , 13 . 12. 1980, p. 1 . 28 . 6 . 88 Official Journal of the European Communities No L 160/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 160/ 14 Official Journal of the European Communities 28 . 6 . 88  ANNEX I (tonnes) Place of storage Quantity Amiens 3 000 Chalons 14 000 Lille 8 000 Nantes 10 000 Orleans 12 000 Rouen 3 000 ANNEX II Standing invitation to tender for the export of 50 000 tonnes of bread-making wheat held by the French intervention agency (Regulation (EEC) No 1798/88) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers .